TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 17, 2021



                                       NO. 03-19-00953-CV


                                      Paul Trowe, Appellant

                                                  v.

                        Joseph Johnson & Skydive Lone Star, Appellees




      APPEAL FROM THE 421ST DISTRICT COURT OF CALDWELL COUNTY
             BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
               AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the order signed by the trial court on December 18, 2019. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s order. Therefore, the Court affirms the trial court’s order. The appellant shall

pay all costs relating to this appeal, both in this Court and in the court below.